         Case 3:19-cv-00863-SDD-SDJ                  Document 23         09/23/20 Page 1 of 11




                               UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

DONALD ROWE                                                          CIVIL ACTION

VERSUS                                                               NO. 19-863-SDD-SDJ

PRIMERICA LIFE INSURANCE
COMPANY, et al.


                            ORDER DENYING MOTION TO REMAND

        Before the Court is a Motion for Remand filed on January 8, 2020, by Plaintiff Donald

Rowe (R. Doc. 12) that seeks to have this matter remanded to the 19th Judicial District Court

(“JDC”) for the Parish of East Baton Rouge, Louisiana. Defendants Primerica Life Insurance

Company and The Guardian Life Insurance Company of America both oppose remand, filing

oppositions to Plaintiff’s Motion on January 29, 2020. (R. Docs. 17, 18).

        For the reasons that follow, Plaintiff’s Motion for Remand is DENIED and, further,

Plaintiff’s claims against Defendants Chris Dantin and Chris Dantin, Inc., are DISMISSED

WITHOUT PREJUDICE.1

I.      FACTUAL AND PROCEDURAL BACKGROUND

        On November 12, 2019, Plaintiff filed a Petition in the 19th JDC against Primerica Life

Insurance Company (“Primerica”), The Guardian Life Insurance Company of America

(“Guardian”), Chris Dantin, Inc. (“CDI”), and Chris Dantin (“Dantin”).2 In his Petition, Plaintiff

alleges that on November 1, 2002, he purchased a $500,000 life insurance policy from Guardian


1
  This Court and other courts within the Fifth Circuit “have summarily dismissed improperly joined defendants.”
Williams v. Syngenta Corp., No. 15-644, 2016 WL 807762, at *10 (M.D. La. Feb. 3, 2016). See also Lapeyrouse v.
State Farm Fire & Cas. Co., No. 14-52, 2014 WL 4373273, at *7-8 (M.D. La. Sept. 3, 2014); Ellis v. Ethicon, Inc.,
No. 09-949, 2010 WL 2998602, at *2 (M.D. La. Jul. 26, 2010); Butler v. La. State Univ. Health Sciences Ctr., No.
12-1838, 2012 WL 7784402, at *5 (W.D. La. Nov. 19, 2012), report and recommendation adopted, 2013 WL 1180873
(W.D. La. Mar. 20, 2013).
2
  R. Doc. 1-2 at 1 ¶ 1.


Document Number: 61741
         Case 3:19-cv-00863-SDD-SDJ                    Document 23           09/23/20 Page 2 of 11




with his son, Cory Rowe, as the insured.3 Plaintiff purchased the policy through the agency CDI,

and Dantin was the agent who sold Plaintiff the policy.4 As alleged by Plaintiff, he was to be both

the beneficiary and owner of this policy but was named only as the beneficiary.5 Dantin’s contract

with Guardian ceased on June 10, 2011.6

         On October 25, 2005, Plaintiff purchased a second policy insuring his son, this time from

Primerica.7 For this policy, which also was for $500,000, Plaintiff was named as both the owner

and beneficiary.8 However, on September 28, 2018, Plaintiff received a notice from Primerica that

the premium on the policy had not been paid.9 Plaintiff asserts that he then timely mailed in the

full quarterly payment to reinstate the policy.10 Plaintiff further asserts that, unbeknownst to him,

the premium on the policy with Guardian similarly had not been paid.11 Per Plaintiff, because he

was not listed as owner of the policy, he did not receive a notice regarding the delinquent premium

payment; the notification of termination was mailed to his son, Cory Rowe.12

         On November 11, 2018, Plaintiff’s son Cory Rowe died.13 Following Cory Rowe’s death,

Guardian refused to pay Plaintiff the policy benefits, claiming that the policy had been cancelled.14

Similarly, Primerica informed Plaintiff it would not pay Plaintiff the benefits under its policy and




3
  R. Doc. 1-2 at 1 ¶ 2.
4
  Id. Plaintiff also alleges that “[s]ometime in the year 2018, based on the belief of Donald Rowe, it appears that the
agent on the Guardian policy changed to ‘Iron Horse Financial’ with named agent Ellen Alderman.” R. Doc. 12-1 at
3. Neither Iron Horse Financial nor Ellen Alderman are parties to this action.
5
  R. Doc. 1-2 at 1 ¶ 3.
6
  R. Doc. 18 at 11.
7
  R. Doc. 1-2 at 1 ¶ 4.
8
  Id.
9
  Id. at 1-2 ¶ 5.
10
   Id.
11
   Id. at 2 ¶ 6.
12
   Id.; R. Doc. 12-1 at 4.
13
   R. Doc. 1-2 at 2 ¶ 8.
14
   Id. at 2 ¶ 9.


Document Number: 61741
          Case 3:19-cv-00863-SDD-SDJ                     Document 23           09/23/20 Page 3 of 11




had refunded to Plaintiff the premium payment he made to Primerica after he received the policy

cancellation notice.15

         In response, Plaintiff filed this litigation in state court on November 12, 2019, seeking

payment of the policy benefits under both the Guardian and Primerica policies, in addition to

penalties and interest.16 Subsequently, on December 13, 2019, Guardian, with the consent of

Primerica, removed this matter, asserting federal subject matter jurisdiction under 28 U.S.C. §

1332.17 Guardian claims that because Dantin and CDI, who are non-diverse Defendants, were

improperly joined in this action, there is complete diversity of parties and the jurisdictional amount

is met.18

         Plaintiff, on January 8, 2020, filed the instant Motion to Remand, disputing the contention

that Dantin and CDI were improperly joined.19 On January 29, 2020, both Primerica and Guardian

filed oppositions to Plaintiff’s Motion to Remand.20




15
   Id. at 2 ¶ 11.
16
   Id. at 2-3.
17
   R. Doc. 1 at 5-6, 7 ¶¶ 16-19, 26.
18
   Id. at 6, 7 ¶¶ 20, 25-26. The citizenship of the parties is not in dispute. Plaintiff is a domiciliary of Louisiana and,
therefore, is a citizen of Louisiana. R. Doc. 1 at 5 ¶ 16. See Preston v. Tenet Healthsystem Mem’l Med. Ctr., Inc.,
485 F.3d 793, 797 (5th Cir. 2007) (“In determining diversity jurisdiction, the state where someone establishes his
domicile serves a dual function as his state of citizenship.”). Guardian is a “mutual life insurance company
incorporated in the State of New York,” with its principal place of business in New York. R. Doc. 1 at 5 ¶ 17.
Guardian, therefore, is a citizen of New York. 28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed to be a citizen
of every State and foreign state by which it has been incorporated and of the State or foreign state where it has its
principal place of business”). Similarly, Primerica is “a company incorporated and existing under the laws of the State
of Tennessee with its principal place of business in Georgia.” R. Doc. 1 at 6 ¶ 18. Thus, Primerica is a citizen of
Tennessee and Georgia. Dantin was a Louisiana domiciliary, and DCI was incorporated in the State of Louisiana with
its principal place of business in Louisiana. R. Doc. 1 at 6 ¶ 19. As such, both Dantin and DCI, like Plaintiff, are
citizens of Louisiana.
19
   R. Doc. 12.
20
   R. Doc. 17 (Primerica) and R. Doc. 18 (Guardian).


Document Number: 61741
        Case 3:19-cv-00863-SDD-SDJ               Document 23        09/23/20 Page 4 of 11




II.     LAW AND ANALYSIS

        A. Applicable Law

        A defendant may remove “any civil action brought in a State court of which the district

courts of the United States have original jurisdiction.” 28 U.S.C. § 1441(a). When original

jurisdiction is based on diversity of citizenship, the cause of action must be between “citizens of

different States,” and the amount in controversy must exceed the “sum or value of $75,000,

exclusive of interest and costs.” 28 U.S.C. § 1332(a)-(a)(1). Subject matter jurisdiction must exist

at the time of removal to federal court, based on the facts and allegations contained in the

complaint. St. Paul Reinsurance Co., Ltd. v. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998)

(“jurisdictional facts must be judged as of the time the complaint is filed”). “It is axiomatic that

the federal courts have limited subject matter jurisdiction and cannot entertain cases unless

authorized by the Constitution and legislation.” Coury v. Prot, 85 F.3d 244, 248 (5th Cir. 1996).

        The removal statute, 28 U.S.C. § 1441, is strictly construed, and any doubt as to the

propriety of removal should be resolved in favor of remand. Gasch v. Hartford Acc. & Indem.

Co., 491 F.3d 278, 281-82 (5th Cir. 2007). The removing party has the burden of proving federal

jurisdiction and, if challenged, that the removal was procedurally proper. Garcia v. Koch Oil Co.

of Tex. Inc., 351 F.3d 636, 638 (5th Cir. 2003) (“party seeking to invoke federal diversity

jurisdiction bears the burden of [proof]”).

        “The Fifth Circuit has recognized two ways to establish improper joinder: (1) actual fraud

in the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of action

against the non-diverse party in state court.” Johnson v. Packaging Corp. of Am., No. 18-613,

2019 WL 1271053, at *9 (M.D. La. Feb. 27, 2019) (quoting Smallwood v. Central R.R. Co., 385

F.3d 568, 573 (5th Cir. 2004) (internal quotations omitted)). For the second way, “the test is




Document Number: 61741
        Case 3:19-cv-00863-SDD-SDJ               Document 23        09/23/20 Page 5 of 11




whether the defendant has demonstrated that there is no possibility of recovery by the plaintiff

against an in-state defendant, which, stated differently, means that there is no reasonable basis for

the district court to predict that the plaintiff might be able to recover against an in-state defendant.”

Id. (quoting Smallwood, 385 F.3d at 573 (internal quotations omitted)). The Fifth Circuit further

clarified this standard, finding that a court must determine “whether there is arguably a reasonable

basis for predicting that state law might impose liability.” Ross v. Citifinancial, Inc., 344 F.3d

458, 462 (5th Cir. 2003) (citing Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313

F.3d 305, 312 (5th Cir. 2002)).

        The burden of persuasion on the defendant who asserts improper joinder is a heavy one.

Travis v. Irby, 326 F.3d 644, 649 (5th Cir. 2003). Even though this burden rests with the removing

party, a plaintiff may not rest upon mere allegations in his or her pleadings. Ross, 344 F.3d at 462.

To determine the validity of an improper joinder claim, a court “may pierce the pleadings and

consider summary judgment-type evidence.” Id. at 462-63 (quoting Travis, 326 F.3d at 648-49)

(internal quotations omitted)). A court “must also take into account all unchallenged factual

allegations, including those alleged in the complaint, in the light most favorable to the plaintiff.”

Travis, 326 F.3d at 649. Further, a court must resolve all factual disputes in favor of the plaintiff.

Burden v. Gen. Dynamics Corp., 60 F.3d 213, 217 (5th Cir. 1995). A court also must resolve all

ambiguities of state law in favor of the plaintiff. Ross, 344 F.3d at 463. “Since the purpose of the

inquiry is to determine whether the in-state defendant was properly joined, the focus must be on

the joinder, not the merits of the plaintiff’s case. Sims v. Hanover Ins. Co., No. 07-542, 2007 WL

3355129, at *2 (M.D. La. Nov. 13, 2007) (citing Smallwood, 385 F.3d at 572).

        B. Arguments of the Parties

        Plaintiff, in support of remand, counters that Dantin and DCI, non-diverse defendants, are




Document Number: 61741
         Case 3:19-cv-00863-SDD-SDJ             Document 23        09/23/20 Page 6 of 11




not improperly joined parties. In his Motion to Remand, Plaintiff claims that he held the policy

with Guardian for over 17 years, paying the policy premiums “via bank autodrafts.”21 Plaintiff

also claims that he told Dantin and CDI “over and over again” that he was to be listed as the owner

of the Guardian policy and did not know prior to his son’s death that he was not the listed owner

of the policy.22 As alleged by Plaintiff, despite having the Guardian policy for over 17 years, “with

renewals each year from the agents Chris Dantin and Dantin, Inc.,” neither Dantin nor anyone from

CDI notified him that his policies “were in danger of lapsing or had lapsed.”23 Per Plaintiff, these

annual renewals by Plaintiff through Dantin and DCI defeat Defendants’ peremption argument.24

         In response, and in support of removal, Guardian argues that all of Plaintiff’s claims against

Dantin and CDI, the non-diverse defendants, are perempted under La. R.S. 9:5606, because both

the one- and three-year peremptive periods of La. R.S. 9:5606 have run.25 The policy was

purchased in 2002, and even accepting Plaintiff’s allegation that it was not until 2018, when he

was denied policy benefits, that he discovered Dantin’s alleged failure to list him as policy owner,

the litigation was filed far outside the three-year peremptive window set forth in the statute.26 As

explained by Guardian:

         Any purported claim against Mr. Dantin for allegedly failing to name Plaintiff as
         policy owner arose when the Policy was procured on September 29, 2002. Having
         failed to bring suit within 3 years of the alleged misconduct, Plaintiff’s claims
         perempted. Alternatively, Plaintiff’s claims perempted on November 12, 2003
         within one year of Plaintiff’s receipt of a copy of the Policy on November 12, 2002
         as he had notice at that time that Cory Rowe, not he, was the Policy owner. At the
         latest, Plaintiff’s action perempted by June 10, 2014, three years following the
         cessation of Mr. Dantin’s Guardian contract on June 10, 2011. Beyond that date,
         Mr. Dantin did not speak to Plaintiff or Cory Rowe regarding the Policy.27


21
   R. Doc. 12-1 at 3.
22
   Id. at 3-4.
23
   Id. at 5.
24
   Id. at 9-12.
25
   R. Doc. 18 at 10-11.
26
   See id.
27
   Id.


Document Number: 61741
         Case 3:19-cv-00863-SDD-SDJ                  Document 23         09/23/20 Page 7 of 11




Guardian further argues that not only was the Guardian policy not subject to annual renewal, but

also that Dantin ended his association with Guardian by June 10, 2011, so there were no

communications, and therefore no separate and distinct acts, with Plaintiff regarding his Guardian

policy after that date.28

        Similarly, Primerica, too, argues that Plaintiff’s claims against Dantin and CDI are

perempted and that Guardian properly removed the matter based on improper joinder.29 Primerica

further asserts that any attempt to add additional defendants, i.e., Iron Horse Financial, cannot

defeat this Court’s diversity jurisdiction, as any such claims would be prescribed or “extinguished

by peremption.”30 Primerica also claims that there are no allegations that Primerica “has or had

any relationship with or connection to the Dantins” or that Primerica “has any relationship with or

connection to Guardian Life.”31 As such, it argues that it “was misjoined in this action” and notes

that “in twenty-one pages of remand briefing, plaintiff’s entire argument is directed at the alleged

acts or omissions of Guardian Life and its alleged agents, the Dantins.”32

        C. Improper Joinder of Dantin and CDI

        In Louisiana, claims against insurance agents are “subject to a one-year peremptive period

from the date of discovery of the alleged act, omission, or neglect, and a three-year peremptive

period from the date of the alleged act, omission, or neglect.” Lapeyrouse v. State Farm Fire &

Cas. Co., No. 14-52, 2014 WL 4373273, at *3-4 (M.D. La. Sept. 3, 2014) (citing La. R.S.

9:5606(A)). As set forth in La. R.S. 9:5606(A):

        No action for damages against any insurance agent, broker, solicitor, or other
        similar licensee under this state, whether based upon tort, or breach of contract, or

28
   R. Doc. 18 at 16-17.
29
   R. Doc. 17 at 4.
30
   Id. at 7.
31
   Id. at 3-4.
32
   Id. at 4. Primerica subsequently filed a Motion to Sever Due to Misjoinder (R. Doc. 16), which remains pending
before this Court.


Document Number: 61741
         Case 3:19-cv-00863-SDD-SDJ                    Document 23           09/23/20 Page 8 of 11




         otherwise, arising out of an engagement to provide insurance services shall be
         brought unless filed in a court of competent jurisdiction and proper venue within
         one year from the date of the alleged act, omission, or neglect, or within one year
         from the date that the alleged act, omission, or neglect is discovered or should have
         been discovered. However, even as to actions filed within one year from the date
         of such discovery, in all events such actions shall be filed at the latest within three
         years from the date of the alleged act, omission, or neglect.

Thus, La. R.S. 9:5606 contains a clear peremptive deadline, which “may not be renounced,

interrupted, or suspended.”33

         A review of the allegations in Plaintiff’s Petition and the record at the time of removal

demonstrates that Plaintiff has not alleged a valid claim against Dantin or CDI.34 In his Petition,

Plaintiff raises the following allegations against Dantin and CDI:

         Plaintiff was to be named the beneficiary and the owner of this policy however
         through the negligence of Defendants Chris Dantin, Inc. and Chris Dantin Plaintiff
         was not named owner.
                                                 ****
         Either there was no valid cancellation of the policy due to lack of notice to Plaintiff
         or Chris Dantin, Inc. and Chris Dantin are liable for damages in the amount of the
         policy benefit for not properly listing Plaintiff as policy owner.35

Plaintiff purchased the Guardian policy on November 1, 2002, when the alleged negligent act of

failing to list him as owner of the policy occurred.36 Applying the three-year peremptive period

of La. R.S. 9:5606 here, this litigation, filed in 2019, was filed over a decade after the time limit

for bringing such a claim had expired. As such, any claims against Dantin and/or CDI arising out

of the initial procurement of the policy in 2002 are perempted under La. R.S. 9:5606(A).


33
   According to La. R.S. 9:5606(D), “[t]he one-year and three-year periods of limitation provided in Subsection A of
this Section are peremptive periods within the meaning of Civil Code Article 3458 and, in accordance with Civil Code
Article 3461, may not be renounced, interrupted, or suspended.”
34
   The Court notes that while Plaintiff asserts only a cause of action for negligence against Dantin and CDI, in his
Motion to Remand, he claims he has stated cognizable claims of breach of fiduciary duty, breach of contract,
detrimental reliance, failure to use reasonable diligence in procuring insurance, in addition to a claim of negligence,
against Dantin and CDI. R. Doc. 12-1 at 12-17. However, only claims asserted at the time of removal can be
considered. See Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 263 (5th Cir. 1995) (refusing “to determine
whether a claim has been stated against the nondiverse defendant under a legal theory not alleged in the state court
complaint”).
35
   R. Doc. 1-2 at 1, 2 ¶¶ 3, 10.
36
   Id. at 1 ¶ 2.


Document Number: 61741
            Case 3:19-cv-00863-SDD-SDJ           Document 23      09/23/20 Page 9 of 11




           However, as set forth above, Plaintiff asserts that the annual renewal of his policy with

Guardian serves to defeat the peremptive period of La. R.S. 9:5606. “Generally, subsequent

renewals of insurance policies ‘do not operate to restart peremption’.” White v. Allstate Ins. Co.,

513 F.Supp.2d 674, 681 (E.D. La. 2007) (quoting Dobson v. Allstate Ins. Co., No. 06-252, 2006

WL 2078423, at *8 (E.D. La. Jul. 21, 2006). “In order for each renewal to be the basis of a separate

tort, the complained of conduct must consist of separate and distinct acts, each of which gives rise

to immediately apparent damages.” Id. (quoting Biggers v. Allstate Ins. Co., 04-282 (La. App. 5

Cir. 10/26/04), 886 So.2d 1179, 1182); see also Sonnier v. La. Farm Bureau Mut. Ins. Co., 2005-

1006 (La. App. 3 Cir. 3/1/06), 924 So.2d 419, 422, writ denied, 2006-0704 (La. 5/26/06), 930 So.

2d 33 (a renewal may constitute a separate act if an insured requests specific coverage at the time

of renewal). “The inquiry is whether the actions of the insurance agent at the time of renewal can

be construed to constitute an act separate from the initial policy procurement.” White, 513

F.Supp.2d at 681 (quoting Gomez v. Allstate Ins. Co., No. 06-8274, 2007 WL 1166150, at *2 (E.D.

La. Apr. 17, 2007)).

           Here, Plaintiff’s Petition is devoid of any factual allegation even referencing any annual

renewals or communication, much less indicating that Dantin and/or CDI committed a separate

and distinct act of negligence during any of the renewal periods. See Sims, 2007 WL 3355129, at

*3 (finding claims perempted where plaintiff’s petition did not contain factual allegations that the

agent or agency committed a separate or distinct act during renewal). In an affidavit attached to

his Motion for Remand, Plaintiff does make the following general allegation: “I spoke to Chris

Dantin several times throughout the years and this policy would renew each year with automatic

payments coming out of my checking account.” 37 This, however, does not rise to the level of



37
     D. Rowe affidavit, R. Doc. 12-3 at 2 ¶ 6.


Document Number: 61741
         Case 3:19-cv-00863-SDD-SDJ                   Document 23          09/23/20 Page 10 of 11




alleging that any said renewal, should such have occurred, constituted an act separate from the

initial policy procurement, particularly in light of Plaintiff’s assertion that he paid for the policy

through an automatic bank draft, which indicates to the Court continual coverage without change.

Additionally, per Guardian, Plaintiff’s policy was not subject to annual renewal.38

         Similarly, the cases cited by Plaintiff in support of his assertion that annual renewals can,

in certain circumstances, restart the peremption clock, are inapposite here, as the claims therein all

either were timely filed or involve clear annual contact between the agent and insured prior to

annual renewal, unlike here. See Belmont Commons, L.L.C. v. Axis Surplus Ins. Co., 569

F.Supp.2d 637, 642-43 (E.D La. 2008) (in a dispute involving only the one-year peremptive period

of La. R.S. 9:5606, court found that suit was timely because it was filed within one year of

discovery of the alleged act, omission or neglect); S. Athletic Club, LLC v. Hanover Inc. Co., No.

06-2605, 2006 WL 2583406, at *3 (E.D. La. Sept. 6, 2006) (finding claim against insurance agent

was not perempted under La. R.S. 9:5606 because policy renewal could have been a separate and

distinct act from the original purchase where, every year, prior to the renewal date, insured

discussed property value with agent and the policy limits were increased to provide additional

coverage); Sitaram, Inc. v. Bryan Ins. Agency, Inc., 47,337 (La. App. 2 Cir. 9/19/12), 104 So.3d

524, 531 (finding claims not perempted under La. R.S. 9:5606 because each year, prior to policy

renewal date, plaintiff and agent discussed plaintiff’s insurance coverage during which discussions

plaintiff said he wanted to insure his property to the “maximum extent,” which each constituted a

separate and distinct act).

         Finally, as alleged by Defendants, Dantin’s contract with Guardian ended in June 2011.



38
   R. Doc. 18 at 17 (“Contrary to Plaintiff’s assertion, the Policy was not subject to annual renewal. As evidenced by
its terms, the Policy remained in force at the same premium level for a period of 20 years as long as policy premiums
were timely remitted.”).


Document Number: 61741
       Case 3:19-cv-00863-SDD-SDJ            Document 23       09/23/20 Page 11 of 11




Thus, any contact Plaintiff had with Dantin regarding Plaintiff’s Guardian policy or any renewal

thereof would have occurred before June 2011. As such, no separate or distinct act involving

Dantin or DCI could have occurred after June 2011. Thus, Plaintiff’s claims against Dantin and

DCI, which were asserted more than seven (7) years after the termination of Dantin’s contract with

Guardian, remain perempted, even assuming annual renewal of Plaintiff’s Guardian policy.

       The Court therefore finds that there is no reasonable basis to predict that Plaintiff could

recover from either Dantin or CDI, as all potential claims against them are perempted under La.

R.S. 9:5606(A).

III.   CONCLUSION AND RECOMMENDATION

       For the reasons set forth above, Plaintiff’s Motion for Remand (R. Doc. 12) is DENIED

and Plaintiff’s claims against Defendants Chris Dantin and Chris Dantin, Inc. are DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED.

       Baton Rouge, Louisiana, this 23rd day of September, 2020.



                                                  S
                                             ________________________________
                                             SHELLY D. DICK
                                             CHIEF DISTRICT JUDGE
                                             MIDDLE DISTRICT OF LOUISIANA




Document Number: 61741
